Title: To George Washington from Robert Stewart, 21 November 1755
From: Stewart, Robert
To: Washington, George



Sir
Winchester 21st Novemr 1755

I arriv’d here last night where I found Colo. Stephens, Mr Boyd & Mr Gordon, and as the latter returns immediatly to Fort Cumberland Colo. Stephens thinks it unecessary to send any Express; I by Mr Gordon send for Serjt Hughs and a return of the Troop, which when recd will transmit ⅌ first oppy or by Express if any other Papers should ere then come to hand, there’s no Letters but those herewith sent by Colo. Stephens—I’m informd that there’s no less than six Light Horsemen Deserted & one Dead. The late incursions of the Enemy have struck so great a Panic into the generality of the people in this neighbourghood that I’m afraid it will very arduous, if not impracticable to Recruit here[.] All your orders will be punctually obey’d by him who is With due Respect Sir Your Most Obt hble Servt

Robert Stewart

